Citation Nr: 0841649	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-38 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia. 

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from July 1979 to May 2000.  
Beginning February 1, 1998, he served in Kuwait for a period 
of 120 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO, in part, denied 
service connection for fibromyalgia and hypertension.  The 
veteran timely appealed the RO's March 2004 rating action to 
the Board. 

The appellant indicated that he wanted a hearing before the 
Board n his VA Form 9 submitted to VA in November 2005; a 
Travel Board (TB) hearing was scheduled for September 15, 
2008.  In a September 2008 Report of Contact, the veteran's 
representative informed the RO that he had communicated with 
the veteran via telephone and that he had expressed a desire 
to cancel his scheduled TB hearing.  Under these 
circumstances, the Board considers the request for a hearing 
to be withdrawn by the appellant.  38 C.F.R. §§ 20.702(e), 
20.704(e)(2008).  


FINDINGS OF FACT

1.  The appellant is a Persian Gulf veteran, having served at 
Al Jaber Air Force Base in Kuwait for a period of 120 days, 
beginning February 1, 1998. 

2.  The veteran has had manifestations of fibromyalgia 
including, but not limited to, excessive fatigue, total body 
pain, paresthesiasis of the left temporal region and left 
upper extremity that have lasted for many years until the 
present; a confirmed diagnosis of fibromyalgia was made in 
March 2002.

3. Hypertension was not present within one year of the 
veteran's discharge from military service and is not 
etiologically related to service. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, fibromyalgia, manifested by symptoms including, but 
not limited to, chronic fatigue, total body pain and 
parethesiasis of the left temporal region and left upper 
extremity, is presumed to be incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1117 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).

2.  Hypertension was not incurred or aggravated during 
military service, and its incurrence or aggravation during 
service may not be presumed. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Regarding the claim of entitlement to service connection for 
fibromyalgia, given the favorable decision below, the veteran 
does not require any further notice or assistance to 
substantiate the claim.  

Duty to Notify

Concerning the claim of entitlement to service connection for 
hypertension, via July 2003 and April 2005 pre and post-
rating notice letters, respectively, the RO advised the 
appellant of VA's responsibilities to notify and assist the 
appellant in his claim for service connection for 
hypertension.  Moreover, the letters specified what was 
required to prove a claim for service connection; the RO 
explained the information and/or evidence required from him, 
including medical evidence showing a current disability, as 
well as evidence that the currently claimed condition existed 
from military service to the present time, or evidence that 
the veteran's current condition was incurred in or aggravated 
by the veteran's active military service; and a relationship 
between the current condition and service.    After, he was 
afforded an opportunity to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support the claim for 
service connection for hypertension, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the July 2003 and April 2005 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In both letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, or records from other Federal 
agencies, and requested that the veteran identify and provide 
the necessary releases for any medical providers from whom he 
wanted the RO to obtain and consider evidence.  The RO also 
specified that they would obtain any private medical records 
for which sufficient information and authorization was 
furnished, and that the RO would also obtain any pertinent VA 
records if the veteran identified the date(s) and place(s) of 
treatment. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided 'at the time' that, or 
'immediately after,' the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the March 2004 rating action on appeal.  The 
Board finds that, with respect to this matter, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the 
veteran has been notified of what is needed to substantiate 
his claim for service connection for hypertension, and 
afforded several opportunities to present information and/or 
evidence in support of the claim, which he has done.  As a 
result of RO development, comprehensive documentation, 
identified below, has been associated with the claims files 
and considered in evaluating the claim for service connection 
for hypertension decided in the decision below.

Hence, in light of all that has been done to notify the 
veteran with regard to his claim for service connection for 
hypertension, the Board finds that any failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 
20.1102 (2006).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applies to all 
five elements of a service connection claim (those five 
elements include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, in a March 2006 letter, VA 
informed the veteran of the Dingess elements.  

	Duty to Assist

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim for service connection for hypertension decided in the 
decision below.  To this end, service medical records, post-
service VA and private outpatient and examination reports, 
and statements of the appellant and his representative are of 
record.  

In March 2006, a VA opinion addressed the etiological 
relationship, if any, between the veteran's current diagnosis 
of hypertension and his longstanding period of military 
service.  A copy of the March 2006 VA opinion has been 
associated with the claims files.

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent records, 
in addition to those noted above, that need to be obtained.  
The record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with the service connection claim for hypertension 
decided in the decision below.  
II.  Relevant Laws and Regulations 

	Service Connection-general criteria

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

	Presumptive Service Connection-criteria

Also, certain chronic diseases, including hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Under the rating schedule, hypertension or isolated 
hypertension must be confirmed by readings taken tow or more 
times on at least three different days.  For purposes of the 
rating schedule, hypertension means that the diastolic blood 
pressure is predominantly 90mm or greater and isolated 
systolic hypertension means that systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm. 3 8 C.F.R. § 4.104, Note (1), 
following Diagnostic Code 7101 (2008).

	Undiagnosed Illness-criteria

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).
 
A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of Operations during the Persian Gulf War. See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification. 
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6 month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
Id.  A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States.  38 C.F.R. § 3.317(a)(6).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War and the onset of the illness; or (3) the illness is 
the result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under 38 C.F.R. § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Codes.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

III.  Analysis

i.  Fibromyalgia

After a careful review of the evidence, the Board finds that 
service connection is warranted for fibromyalgia, with 
symptoms including, but not limited to, fatigue, total body 
pain, and paresthesias of the left temporal region and left 
upper extremity.  A January 1998 travel voucher reflects the 
veteran was assigned to Al Jaber Air Force base in Kuwait for 
120 days, beginning February 1, 1998.  The veteran reportedly 
has had symptoms of fibromyalgia for years thereafter, and a 
confirmed diagnosis of fibromyalgia was made in March 2002.  
He has been prescribed Neurontin to help control his 
fibromyalgia symptoms.  Therefore, it is presumed that 
fibromyalgia was incurred during his active military service 
during the Persian Gulf War.

It is well documented that the appellant has complained of 
nerve and joint pains since at least December 2001.  (See, 
December 2001 and March 2002 reports, prepared by C. O., M. 
D., reflecting that the veteran complained of parethesiasis 
of the left temporal region, left forearm and left calf of a 
six-week duration; early fibromyalgia was suspected.)  A 
March 2002 report contains diagnoses of chronic 
fatigue/fibromyalgia.  (See, March 2002 report, prepared by 
C. O., M. D.).  The veteran was prescribed Neurontin.  (The 
appellant has been afforded various VA examinations, 
including in March 2000, February 2001, and March and August 
2003.  The appellant reported experiencing symptoms of 
fibromyalgia during the March and August 2003 VA 
examinations.  Therefore, the Board finds the appellant's 
disability to be chronic.  See 38 C.F.R. § 3.317(a)(4).

There is medical evidence of record which indicates that a 
diagnosis of fibromyalgia is not an appropriate diagnosis for 
the appellant.  In March 2000 and February 2001, the same VA 
physician examined the veteran and entered the following 
pertinent diagnoses:  (1) parethesias, probably secondary to 
herpetic infection of sacral plexus; and (2) tingling 
paresthesias of the hands and feet.  "Etiosis uncertain as 
these could be secondary to peripheral neuropathies and/or 
hyperventilation syndrome."  (See, March 2000 and February 
2001 VA general medical and neurological examination reports, 
respectively).  (The Board notes that the appellant is now 
service-connected for impairment circulation lower 
extremities with swollen ankles, numbness right leg and 
neurological symptomatology).  A March 2003 VA neurological 
examination report reflects that the examining physician had 
reviewed the veteran's medical history, which included a 
diagnosis of fibromyalgia in January 2001 secondary to total 
body pain and excessive fatigue.  The March 2003 VA physician 
noted that the veteran had achieves favorable results with 
the medication, Neurontin.  During the March 2003 VA 
examination, the veteran stated that he longer experienced 
total body pain, but that he continued to have continuous 
parethesiasis over the left temporal region and occasionally 
the "V2" distribution.  He also described having 
intermittent parethesiasis over the posterior left forearm 
and proximal bilateral lower extremities that lasted minutes 
to hours.  A neurological examination of the appellant 
revealed no focal findings; it was essentially "normal."  
The March 2003 VA examiner entered an assessment of "Chronic 
paresthesias of unknown etiology."  The veteran was 
instructed to continue with the medication, Neurontin, to 
help control his symptoms.

On the other hand, there is medical evidence of record that 
indicates that a diagnosis of fibromyalgia is an appropriate 
diagnosis for the appellant.  In December 2001, the appellant 
underwent an evaluation by a private neurologist, C. O., M. 
D.  At that time, the veteran complained of numbness and 
tingling paresthesias of the left occiput, left posterior 
forearm and left calf, which began six weeks previously.  The 
veteran described his paresthesias as intermittent and 
constant, lasting up to two or three days at a time.  The 
parethesiasis were associated with pain, alleviated by sleep 
and aggravated with activity.  He complained of chronic nerve 
and muscle pains. EMG testing revealed sensory-motor 
demyelinating and an axonal type of neuropathy.  On physical 
examination of the appellant in December 2001, there was 
tenderness of the left cervical paravertebral musculature, 
left lateral cervical musculature, left trapezius, left 
thoracic paravertebral musculature, and left glutei.  The 
remainder of the neurological examination was noted to have 
been "normal."  Dr. C. O. entered a diagnosis of "Early 
fibromyalgia is suspected.  The neurological examination was 
normal."  In March and June 2002, Dr. C.O. listed diagnoses 
of chronic fatigue/fibromyalgia and fibromyalgia, 
respectively.  

During an August 2003 VA psychiatric examination, the veteran 
complained of having chronic fatigue.  After reviewing Dr. C. 
O.'s medical records-the findings of which are cited in the 
preceding paragraph--and a mental status evaluation of the 
appellant, the VA psychiatrist rendered diagnoses that 
included major depressive disorder secondary to fibromyalgia.  
(See, August 2003 VA mental disorders examination report).  
(The Board observes that service connection has been awarded 
service connection for an adjustment disorder with depressed 
mood).  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 
see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Based on the above, the Board finds that the evidence is in 
equipoise as to whether the appellant currently has 
fibromyalgia.  Consequently, reasonable doubt should be 
resolved in favor of the appellant.  Thus, the appellant, who 
had Southwest Asia Theater of Operations during the Persian 
Gulf War in Kuwait, will be considered diagnosed with the 
qualifying chronic disability of fibromyalgia; therefore, if 
that disability became manifest to a degree of 10 percent or 
more disabling during his service in the Persian Gulf War or 
after, it will be presumed that it was incurred in service. 
See 38 U.S.C.A. §§ 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2008), 
fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms warrants a 40 percent evaluation if constant, or 
nearly so, and refractory to therapy. The condition warrants 
a 20 percent evaluation if episodic, with exacerbations often 
precipitated by environmental or emotional stress or 
overexertion, but that are present more than one-third of the 
time.  Finally, fibromyalgia warrants a 10 percent evaluation 
if requiring continuous medication for control.  A note after 
that Diagnostic Code states that widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, and anterior chest, thoracic 
spine, or low back) and extremities.  Id.

The most recent VA and private medical records show that for 
the appellant's manifestations of his fibromyalgia, he has 
been prescribed the medication, Neurontin.  A March 2002 
report, prepared by C. O. M. D., reflects that the veteran 
was unable to tolerate acetaminophen.  The treatment plans 
included the appellant continuing with the medications.  
Thus, the disorder may be found to be present to a 
compensable degree.  Id.

Given the above, the Board finds that the evidence is in 
equipoise.  Service connection for fibromyalgia therefore is 
warranted in this case.

ii.  Hypertension

The veteran contends that he incurred hypertension during 
military service.  Service treatment records show that the 
veteran had elevated blood pressure readings after he was 
involved in a motor vehicle accident, and which were 
interspersed with many normal readings.  On a January 2000 
Report of Medical Assessment, the veteran did not report 
having hypertension.

Post-service medical evidence of record establishes that the 
veteran was diagnosed with hypertension in July 2002.  (See, 
treatment records, prepared and submitted b y F. P. Eagle, 
27th Medical Group, dating from September 2001 to November 
2002).  

As there is no evidence of hypertension until more than two 
years after the veteran's discharge from service in May 2000, 
service connection for said disability on a presumptive basis 
is not warranted.  See, 38 C.F.R. §§ 3.307, 3.309.  The 
veteran has not reported, nor is there other evidence of a 
continuity of symptomatology since service.  Indeed, when VA 
evaluated the veteran in March 2000, he specifically denied 
being diagnosed with hypertension.  (See, March 2000 VA 
general medical examination treatment report).   

The record also does not contain medical evidence linking the 
veteran's claimed hypertension to his long-standing period of 
military service.  In fact, the evidence of record is to the 
contrary.  In this regard, a March 2006 VA examiner opined, 
after an entire review of the veteran's service and post-
service medical records, "[t]hat his current diagnosis of 
hypertension is not related to or linked to prior blood 
pressure reading s shown in his service medical record.  It 
is also my opinion that there was not a diagnosis of 
hypertension, nor consistent elevated blood pressure 
readings, during his period of service."  (See, March 2006 
VA hypertension examination report).  There is no opinion of 
record that contradicts the  
March 2006's VA examiner's opinion. 
In essence, the only evidence linking current hypertension to 
his longstanding period of military service are the veteran's 
and his representative's contentions.  Neither the veteran 
nor his representative, however, has any medical or 
scientific expertise that would qualify them to provide a 
competent opinion in this regard. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's hypertension was two 
years after his separation from military service in May 2000.  
In addition, there is no medical evidence that the veteran's 
hypertension is related to service. The Board therefore 
concludes that the evidence is against a nexus between the 
veteran's claimed hypertension and his longstanding military 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it 
is, therefore, denied. 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for fibromyalgia is granted. 

Service connection for hypertension is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


